Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (8,497,617).
Regarding claim 1, Dang et al. shows an end winding arrangement of a stator of an electro-mechanical device, the end winding arrangement comprising:
at least two stator bars (with ends 802A and 802B, Fig. 6),
wherein each stator bar of the at least two stator bars comprises at least a linear member (805A) and a cell bend member (804A), and
wherein each stator bar of the at least two stator bars is configured to have a unitary involute member (between 802 and 804, Fig. 8) extending from the cell bend member.

Regarding claims 3 and 5, Dang et al. also shows wherein the involute member is cantilevered at the cell bend member (804, Fig. 8).
Regarding claims 4 and 6, Dang et al. also shows wherein the involute member is configured of a developed length of about 15% to about 60% (about 50% in Fig. 8) of a developed length of the stator bar.
Regarding claim 10, Dang et al. also shows a stator for an electro-mechanical device, the stator (70) comprising:
a frame (36);
a stator core (70) attached to the frame; and
an end winding arrangement extending from the stator core, the end winding arrangement comprising at least two stator bars (Fig. 6), wherein each stator bar of the at least two stator bars comprises at least a linear member (805A) and a cell bend member (804A), and wherein each stator bar of the at least two stator bars is configured to have a unitary involute member (between 802 and 804, Fig. 8) extending from the cell bend member.
Regarding claim 11, Dang et al. also shows an electro-mechanical device comprising:
a rotor (46); and
a stator comprising:
a frame (36);
a stator core (70) attached to the frame; and
an end winding arrangement extending from the stator core, the end winding arrangement comprising at least two stator bars, wherein each stator bar of the at least two stator bars comprises at least a linear member (805a, Fig. 6) and a cell bend member (804a), and wherein each stator bar of the at least two stator bars is configured to have a unitary involute member (between 802 and 804, Fig. 8) extending from the cell bend member.
Regarding claim 12, Dang et al. also shows wherein the electro-mechanical device is electric generator and an electric motor (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. in view of Gould et al. (5789840).
Regarding claim 7, Dang et al. shows all of the limitations of the claimed invention except for a connector member configured to interconnect a conductor accommodated inside each stator bar of the at least two stator bars.
Gould et al. shows a connector member (60) configured to interconnect a conductor accommodated inside each stator bar of the at least two stator bars for the purpose of connecting the winding together. 
	Since Dang et al. and Gould et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use connector as taught by Gould et al. for the purpose discussed above.
Regarding claim 8, Gould et al. also shows wherein the connector member (60) is configured to have a configuration comprising a twisted configuration, a non-twisted configuration (Fig. 4), or a combination thereof.
Regarding claim 9, Gould et al. also shows wherein the configuration of the connector member is selected based on the conductor being connected (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



3/27/2021

/DANG D LE/Primary Examiner, Art Unit 2834